DETAILED ACTION
In application filed on 07/30/2019, Claims 1-13 and 16-19 are pending. Claims 1-13 and 16-19 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2, 6 and 11, the terms “proportional” is a relative term which renders the claim indefinite.  The term “proportional” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant does not provide details of the magnitude of degree of the proportionality on the element of the dimensions of the fluid communication aperture (such as length or width or height or area) with respect to the displacement of the closure member. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 and 16-19 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Shaked et al (US20170205390A1)
Regarding claim 1, Shaked teaches a method of processing a semen sample comprising the steps of:
introducing the semen sample (Fig. 3E, Para 0215, plurality of sperm cells is entered…) into a first volume (Para 0215; Fig. 3E, referred to as inlet container 20) or disposed adjacent (See Fig. 3E) a second volume (Fig. 3E, ref. 30, referred to as microchannel)  comprising buffer solution (Para 0215, referred to as medium); wherein the first and second volumes are adapted for fluid communication therebetween (see the arrangement of Fig. 3E);
selectively separating the first volume from the second volume with a movable closure member (Fig. 3E, ref. 24, Para 0215, referred to as the switchable membrane gates 24 where switchable membrane gates 24…is permissible to medium flow but not to cells) disposed therebetween (See Fig. 3E);
wherein the step of selectively separating the first volume from the second volume comprises moving the closure member so that a fluid communication aperture is formed (See Annotated Fig. 3E; Para 0215)  by one or a combination of the closure member -or the closure member in combination with the first and second volumes to allow fluid communication between the first volume and the second volume such that motile sperm migrate from the semen sample in the first volume to the buffer solution in the second volume  (Para 0215, the switchable membrane gates 24 and 44 are permissible to medium flow but not to cells).

    PNG
    media_image1.png
    651
    876
    media_image1.png
    Greyscale

Annotated Fig. 3E, Shaked

Regarding claim 2, Shaked teaches a method as claimed in claim 1, wherein the dimensions of the fluid communication aperture is proportional to the displacement of the closure member (See the arrangement of Fig. 3E).

Regarding claim 3, Shaked teaches a method as claimed in claim 1 further comprising
the step of:
conducting visual analysis of the sperm that has entered the second volume of buffer solution (Para 0216, the same sperm cell may be imaged several times inside the micro-channel 30, each time while surrounded by a different medium enhancing a different organelle of the sperm cell; Para 0004, stained cells (labeled cells) are analyzed visually).

Regarding claim 4, Shaked teaches a method as claimed in claim 3 wherein the visual analysis is conducted concurrently with the sperm entering the second volume (Para 0216, the same sperm cell may be imaged several times inside the micro-channel 30, each time while surrounded by a different medium enhancing a different organelle of the sperm cell; Para 0004, stained cells (labeled cells) are analyzed visually).

Regarding claim 5, Shaked teaches an apparatus for processing a semen sample comprising:
i) a first well comprising a volume adapted for accommodating the semen sample (Para 0215, Plurality of sperm cells is entered into the inlet container 20 through an inlet 22);
ii) a second well comprising a volume adapted for accommodating buffer solution (Fig. 3E, ref. 30, referred to as microchannel; Para 0216, sperm cell may be imaged several times inside the micro-channel 30, each time while surrounded by a different medium…) 
where the first and second wells are adapted for fluid communication therebetween (See Fig. 3E);
iii) a movable closure member disposed between the first and second wells (Fig. 3E, ref. 24, Para 0215, referred to as the switchable membrane gates 24 where switchable membrane gates 24…is permissible to medium flow but not to cells) for selectively separating the first volume from the second volume (See Fig. 3E)
wherein movement of the closure member with respect to the first and second volumes forms a fluid communication aperture allowing fluid communication between the first volume and the second volume (Para 0215, one sperm cell flows into the microchannel 30 and the switchable gate 24 closes such that the sperm cell is trapped and no other sperm cell exists in the micro-channel) such that motile sperm migrate from the semen sample (Para 0204, sperm cells are inserted to the inlet port 316 using a pipette; Also see Para 0209) in the first volume to the buffer solution in the second volume.

Regarding claim 6, Shaked teaches an apparatus as claimed in claim 5 wherein the dimensions of the fluid communication aperture is proportional to the axial displacement of the closure member (See the arrangement of Annotated Fig. 3E).

Regarding claim 7, Shaked teaches an apparatus as claimed in claim 1 further including a third well comprising a third volume (Fig. 3E, ref. 40; Para 0215, referred to as outlet container) for accommodating progressive sperm (Para 0216, …the sperm cell moves into the outlet container 40)

Regarding claim 8, Shaked teaches an apparatus as claimed in claim 5 further
comprising:
an optic path formed in the apparatus comprising a flow path for a thin film of fluid formed between two transparent windows orthogonally disposed to the optical path (See Annotated Fig. 3E).

Regarding claim 9, Shaked teaches an apparatus as claimed in claim 8 further comprising:
a camera (Para 0017, referred to as interferometric device used for acquiring images) disposed in the optic path for conducting visual analysis of the sperm (Para 0004, stained cells (labeled cells) are analyzed visually).
 that has entered the second volume of buffer solution (Para 00216, same sperm cell may be imaged several times inside the micro-channel 30, each time while surrounded by a different medium enhancing a different organelle of the sperm cell).

Regarding claim 10, Shaked teaches a method of separating a biological component from a biological sample
comprising the steps of:
introducing the biological sample (Fig. 3E, Para 0215, plurality of sperm cells is entered…)  into a first volume (Para 0215; Fig. 3E, referred to as inlet container 20) disposed adjacent (See Fig. 3E) to a second volume (Fig. 3E, ref. 30, referred to as microchannel) comprising buffer solution (Para 0215, referred to as medium);
selectively separating the first volume from the second volume with a movable closure member (Fig. 3E, ref. 24, Para 0215, referred to as the switchable membrane gates 24 where switchable membrane gates 24…is permissible to medium flow but not to cells) disposed therebetween (See Fig. 3E);
wherein the step of selectively separating the first volume from the second volume comprises moving the closure member so that a fluid communication aperture is formed (See Annotated Fig. 3E; Para 0215)  by one or a combination of the closure member or the closure member in combination with the first and second volumes to allow fluid communication between the first volume and the second volume such that the biological component migrates from the biological sample in the first volume to the buffer solution in the second volume (Para 0215, the switchable membrane gates 24 and 44 are permissible to medium flow but not to cells).
.
Regarding claim 11, Shaked teaches a method as claimed in claim 10, wherein the dimensions of the fluid communication aperture is proportional to the displacement of the closure member (See the arrangement of Fig. 3E).

Regarding claim 12, Shaked teaches a method as claimed in claim 10 further comprising
the step of:
conducting visual analysis of the biological component that has entered the second volume of buffer solution (Para 0216, the same sperm cell may be imaged several times inside the micro-channel 30, each time while surrounded by a different medium enhancing a different organelle of the sperm cell; Para 0004, stained cells (labeled cells) are analyzed visually).
Regarding claim 13, Shaked teaches a method as claimed in claim 3 wherein the visual analysis is conducted concurrently with the biological component entering the second volume (Para 0216, the same sperm cell may be imaged several times inside the micro-channel 30, each time while surrounded by a different medium enhancing a different organelle of the sperm cell; Para 0004, stained cells (labeled cells) are analyzed visually).

Regarding claim 16, Shaked teaches an apparatus adapted for processing a semen sample, said
apparatus comprising:
processor means adapted to operate in accordance with a predetermined instruction set (Para0046, processor utility may be configured and operable to control at least one of operation of said flow chamber…),
said apparatus, in conjunction with said instruction set, being adapted to perform the method steps as claimed in Claim 1 (Para 0045, a processor utility configured and operable for processing said measured data and determining at least one physical parameter of…; Para 0046, processor utility may be configured and operable to control at least one of operation of said flow chamber, flow of the fluid inside the chamber, and substitution of different fluids for enhancing contrast of said sperm cell).

Regarding claim 17, Shaked teaches an apparatus adapted for processing a biological component
in a biological sample, said apparatus comprising:
processor means adapted to operate in accordance with a predetermined instruction set (Para0046, processor utility may be configured and operable to control at least one of operation of said flow chamber…),
said apparatus, in conjunction with said instruction set, being adapted to perform the method steps as claimed in claim 10  (Para 0045, a processor utility configured and operable for processing said measured data and determining at least one physical parameter of…; Para 0046, processor utility may be configured and operable to control at least one of operation of said flow chamber, flow of the fluid inside the chamber, and substitution of different fluids for enhancing contrast of said sperm cell; Para 0225).

Regarding claim 18, Shaked teaches a computer program product comprising:
a computer usable medium having computer readable program code and computer readable system code embodied on said medium for operation within a data processing system and adapted for processing a semen sample (See Para 0225, The computerized system 70 may be a conventional computer including a conventional image and signal processing software, or it may be a specialized system running a specific firmware designed to execute the measurements, processing, and analysis …), said computer program product comprising:
computer readable code within said computer usable medium for performing the method steps as claimed in claim 1 (Para 0225, In addition, the computerized system 70 may control the operation of the IPM system 60 and/or the optionally connected flow chamber 10 (via an appropriate controller utility, which is not specifically shown) as will be further detailed below).
Regarding claim 19, Shaked teaches a computer program product comprising:
a computer usable medium having computer readable program code and computer readable system code embodied on said medium for operation within a data processing system and adapted for processing a biological component in a biological sample (See Para 0225, The computerized system 70 may be a conventional computer including a conventional image and signal processing software, or it may be a specialized system running a specific firmware designed to execute the measurements, processing, and analysis …), said computer program product comprising:
computer readable code within said computer usable medium for performing the method steps as claimed in claim 10 (Para 0225, In addition, the computerized system 70 may control the operation of the IPM system 60 and/or the optionally connected flow chamber 10 (via an appropriate controller utility, which is not specifically shown) as will be further detailed below).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797